In re Wells, Walter; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Terrebonne, 32nd Judicial District Court Div. D, Nos. 359652, 365013; to the Court of Appeal, First Circuit, No. 2004 KW 0232.
Writ granted in part; otherwise denied. The district court is ordered to resentence relator to the five-year sentence originally pronounced. See generally State v. Louis, 94-0761, pp. 10-14 (La.ll/3Q/94), 645 So.2d 1144, 1149-51; see also R.S. 46:1844(S). In all other respects, the application is denied.
KNOLL, J., would grant.